Order entered October 13, 2017




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00425-CV

                           IN THE INTEREST OF A.E., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. JC-16-433-W

                                            ORDER
          By Orders dated August 23, 2017, and September 12, 2017, we abated this appeal and

ordered the Texas Department of Family and Protective Services (the “Department”) to conduct

an investigation whether A.E. is an “Indian child” as defined by the Indian Child Welfare Act, 25

U.S.C. §§ 1901-63 (West, Westlaw through Pub. L. No. 115-61) (“ICWA”), and to report the

results of its investigation to the trial court. We further ordered the trial court to consider the

Department’s report, conduct a hearing on A.E.’s status as an Indian child, and transmit a

supplemental record to this Court on or before October 13, 2017. The trial court has complied

with our orders, and the supplemental record has been filed. Accordingly, we REINSTATE this

appeal.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE